Lupiano and Fein, JJ.,
dissent in a memorandum by Lupiano, J., as follows: Special Term correctly perceived that the critical issue between the parties is whether the expenses for which recovery is sought under the plaintiff’s second cause of action are for work incurred “beyond the scope of the contract”. Special Term declared: “It is undisputed that plaintiff met all the requirements under the contract, but due to circumstances beyond its control, it incurred increased costs. The court finds there are material issues of fact concerning the circumstances surrounding this incurrence of costs and the intent of the parties as to which party should bear the cost. These issues cannot be resolved upon the papers alone, and must be decided at trial”. Clearly, quantum meruit recovery is unavailable when the services for which it is sought are covered by an express contract (see Miller v Schloss, 218 NY 400,406-407; Robinson v Munn, 238 NY 40, 43; Levi v Power Conversion, 47 AD2d 543; Jontow v Jontow, 34 AD2d 744). However, if the work or services for which recovery is sought are not covered by an express contract, that is, they are without the scope of the express contract, recovery may be asked on quantum meruit (see, O’Keeffe v Bry, 456 F Supp 822, 831). The contract between the parties provides that the contractor, plaintiff herein, in order to maintain an action against the city “upon any claim arising out of or based upon this contract” must commence such action “within one year after the date of filing of the certificate” — the final certificate of completion by the engineer. The final certificate was filed on May 19, 1976, and this action was commenced on March 12, 1979, some two and one-half years later. The contractual limitation period is applicable to a suit on claims falling within the scope of the contract, but does not otherwise bar a suit on claims falling outside the scope of the written contract’s terms. The applicable limitation period for seeking to recover on quantum meruit for claims outside the scope of the written contract is six years (CPLR 213). Summary judgment may be defeated with an unpleaded defense and may be granted on an unpleaded cause of action or on an unpleaded defense (see Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3212:10, C3212:ll; Rizzi v Sussman, 9 AD2d 961; Dampskibsselskabet Torm A/S v Thomas Paper Co., 26 AD2d 347; Rogoff v San Juan Racing Assn., 77 AD2d 831). The key is whether or not the opposing party was taken by surprise and suffered prejudice thereby. Study of the record herein discloses that as early as October 25, 1974, the defendant was informed by plaintiff that plaintiff was presenting a claim for work performed which in plaintiff’s opinion “was beyond the scope of the Contract”: Thus, there is no surprise. Plaintiff does not seek to recover profits in the second cause of action. The record demonstrates that plaintiff seeks only to recover certain costs and expenditures. The majority on this record conclude that these expenditures or costs are, as a matter of law, embraceable within the scope of the contract. Mindful that on a motion for summary judgment “issue-finding, rather than issue determination, is the key to the procedure,” we conclude that it is not clear, as a matter- of law, that the expenditures for which plaintiff seeks recovery, arising from delays on the part of other contractors which had the effect of prolonging the period over which plaintiff’s work had to be performed with consequent additional outlays by plaintiff on defendants behalf, were provided for in the written contract as part of the work which plaintiff originally agreed to do. Accordingly, we should modify Special Term’s denial of *823defendant’s motion for summary judgment as to the plaintiff’s second cause of action for quantum meruit, solely to the extent of adding a proviso that the second cause of action is deemed amended nunc pro tunc to assert a claim based upon work performed outside the scope of the express contract, and, as so modified, we should affirm.